Case 16-16796-SMG Doc 74 Filed 12/24/19 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

EC] Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[m] 5th Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: Manuel Gomez JOINT DEBTOR: CASE NO.: 16-16796-SMG
SS#: xxx-xx- 2479 SS#: xxx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor L] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [m] Included [| Not included

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $2,825.10 formonths 1 to 43 ;
2. $3,917.87 formonths 44 to 44 ;
3. $469.28 formonths 45 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [] PROBONO
Total Fees: $5150.00 Total Paid: $2102.50 Balance Due: $3047.50
Payable $47.62 /month (Months 1 to 43 )
Payable $1,000.00 /month (Months 44 to 44 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500(Safe Harbor) $150.00 (Costs) $500.00 (1st Mod Plan) $500 (Motion To Approve Short Sale) $500 (4th & Sth Mod Plan)

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: CitiMortgage

 

 

Address: c/o Cenlar Arrearage/ Payoff on Petition Date
twine, NO 08618: 1430 Arrears Payment (Cure) $155.65 ‘month (Months 1 to 43 )
Regular Payment (Maintain) $1,333.47 ‘month(Months_ 1 to 43 )

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 3
Case 16-16796-SMG Doc 74 Filed 12/24/19 Page 2 of 3
Debtor(s): Manuel Gomez Case number: 16-16796-SMG

 

 

Last 4 Digits of
Account No.: 6671

Other: Approved Short Sale of Property Pending Court Approval of Motion to Approve Short Sale.

 

[m] Real Property Check one below for Real Property:
rincipal Residence Escrow is included in the regular payments
incipal Resid is included in th |
er Real Property e debtor(s) will pay taxes insurance directly
th ] The deb ill i directl
Address of Collateral:

510 NW 106 Ter Pembroke Pines, FL 33026

[_] Personal Property/Vehicle
Description of Collateral: Homestead Property (Subject to Pending Short Sale)

 

 

2. Creditor: Southbridge Homeowner's Association, Inc.

 

 

Address: c/o Daniel Wasserstein, Arrearage/ Payoff on Petition Date
Esq. 301 Yamato Road.
? Arr P. it (C 409.16 h th (Months 1 to 43
Suite 2199, Boca Raton, ears Payment (Cure) $409.16 _/month (Months _1_ to_43_ )
FL 33431 Regular Payment (Maintain) $231.27 /month(Months 1 to 43 )
Last 4 Digits of Arrears Payment (Cure) $1,697.49 ‘month (Months 44 to 44 )
Account No.: Arrears Payment (Cure) $412.35 ‘month (Months 45 to 60 )

Other: HOA- Receiving $3,240.00 at Short Sale Closing if Approved by Court and Balance of $7,882.64 owed on claim in plan

 

[m] Real Property Check one below for Real Property:

[m|Principal Residence [_]Escrow is included in the regular payments

[_ Other Real Property [_|The debtor(s) will pay [_]taxes [_]insurance directly
Address of Collateral:

510 NW 106th Ter Pembroke Pines, FL 33026

[_] Personal Property/Vehicle
Description of Collateral: Homestead Property (Subject to Pending Short Sale)

 

 

 

 

B. VALUATION OF COLLATERAL: [mg] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[m] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[a] NONE
IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mf] NONE
B. INTERNAL REVENUE SERVICE: [®] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [|B] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

 

LF-31 (rev. 10/3/17) Page 2 of 3
 

Case 16-16796-SMG boc 4

btor(s):

Filed 12/24/19 Page 3of3
Manuel Gomez Case number: 16-16796-SMG

 

A. Pay $448.10 /month(Months 1 to 43 )

Pay $1,128.37 /month (Months 44 to 60 )
Pay $10.00 ‘month (Months 45 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. (i) If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [i] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1] U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[a] NONE
Vil. INCOME TAX RETURNS AND REFUNDS: [|] NONE

(| Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.
Vill. NON-STANDARD PLAN PROVISIONS [_] NONE

[=] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Debtor is seeking approval for a short sale of his homestead property, which if approved will resolve the claim of CitiMortgage
and reduce the amount owed to Southbridge Homeowner's Association, Inc.'s arrearage/judgment by $3,240.00 (Paid at short sale
closing), leaving $7,882.64 to be paid in the remainder of the plan to fully satisfy their filed proof of claim.

(_] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

the foregoing chapter 13 plan is true and correct under penalty of perjury.

  

 

 

 

 

Debtor /. 9 fay d Joint Debtor
Manuel e a Date
Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

 

LF-31 (rev. 10/3/17) Page 3 of 3 a
